NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species E, FIG.23 with claims 1-19 in the reply filed on 8/23/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “41, 42” and “31, 32” have been used to designate ‘desktop’ and ‘application’ in FIG.2.  FIG.2 appears mislabeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: incorrect reference to “tablet 40” at [0084], “26” refers to “processing system” and “server” at [0090], smart phone referenced as “80” should be 60 at [0097].  Appropriate correction is required.


Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17, the preamble includes phrase “a method of claim 17” which should be --the method of claim 17--.
Claim 17, on line 9 the limitation “a complex” should be --the complex--.
Claim 17, on line 17 the limitation “a main door” should be --the main door--.
Claim 17, on line 16 the limitation “a main door lock” should be --the main door lock--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes limitation “said system” on the last line of the claim, which makes the claim indefinite given that there could be “system for providing access” or “complex security system”.  Correction is required.
Claim 1, includes limitations “a complex security system” and “at least one complex security system”, which appears to conflict, given that these appear duplicates of each other.  Correction is required.
Furthermore, claim 5 includes limitations “the system” which is unclear as discussed for claim 1 above and “at least one complex security system” which is a duplicate of claim 1.
All other dependent claims 2-16 are rejected under the same reasoning and any claim including the term “system” is further interpreted as indicated below.  Furthermore, dependent claims 2-16 appear to include a multitude of duplicate limitations, have the same meaning using different terms (i.e. service provider mobile device, electronic communications device, security system, property security system, etc.).  Clarification and/or correction is required.
Claim 17 includes limitations on line 15 “a service providers” should be corrected to --the service providers-- or --the at least one service providers--; and on line 17 “services providers biometric data” should be --the services providers biometric data--.
Claim 17 includes two limitations of “a complex security system” which makes the claim confusing.  Correction is required.
Claim 17 recites the limitation "the access time slot and access date" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
All other dependent claims 17-19 are rejected under the same reasoning.
The broadest reasonable interpretation is applied given the numerous issues outlined above, with the claims, particularly claim 1 and 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MANI et al. (US 20190253255 A1).
Re claim 1. MANI discloses a system (abstract) for providing access to at least one user residing (interpreted as intended use – which function is not further defined in the body of the claim8) in a complex, the system (i.e. FIG.1-8) comprising: 
a webserver 122 providing a plurality of access time slots 126, a date and an access control information (FIG.1); 
a complex security system (i.e. 400 as used in FIG.1-2 for access control system – FIG.4) in communication with said webserver using an electronic communications device 430 [0054]; 
said plurality of access time slots and said access control information allowing access to said complex [0107] by at least one service provider (i.e. any user 302 – FIG.3) using a service provider mobile application (i.e. FIG.3) on a service provider mobile device 112; 
a communication module 434 in communication with said service provider mobile device [0049]; 
an access control module 408 having said access control information for at least one complex security system; and 
an administration module 426 configured for managing said at least one service provider and said at least one complex using said system (i.e. the complex system illustrated throughout FIG.1-8).

Re claim 4. MANI discloses [0028] the system of claim 1, wherein said access control information includes a pass code, a token, at least one biometric identification information, said timeslot, said date, and a complex door information and an apartment door information.  
Re claim 5. MANI discloses the system of claim 1 wherein the system further includes an application (FIG.5) on said webserver that is in communication with a service provider electronic communication device (interpreted as service provider mobile device as claimed before – FIG.1-5), said at least one complex security system, and said access control module communicating access control information to at least one complex security system and at least one service provider mobile application.  
Re claim 6. MANI discloses (i.e. FIG.12) the system of claim 5, wherein said access control module communicates at least one order management information from said order management module to at least one customer, at least one client, said at least one service provider and at least one manager.  
Re claim 7. MANI discloses (i.e. FIG.1-6) the system of claim 6, wherein said access order management module communicates said at least one access control information and said at least one service provider information to said at least one complex security system and said service provider electronic communication device having said service provider mobile application.  

Re claim 10. MANI discloses (i.e. various mobile devices and users can operate within systems in FIG.1-11) the system of claim 1, wherein said communication module includes a communication module application using an electronic communication method protocol to communicate with said service providers mobile application on said service providers mobile device.  
Re claim 11. MANI discloses [0088] the system of claim 10, wherein said electronic communication method protocol is selected from the group including Wi/FI, Zigbee, Z-Wave, Bluetooth, XHTML Basic, Nokia's XHTML Mobile Profile, and WAP.  
Re claim 14. MANI discloses [0022, 0091, 0094] the system of claim 1, wherein said access control module allows said at least one user to define at least one access time and at least one access date.  
Re claim 15. MANI discloses [0022, 0091, 0094] the system of claim 1, wherein said access control system allows access to said at least one service provider only during a specified time slot of said plurality of access time slots when said at least one service provider is scheduled to provide at least one service.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANI et al. (US 20190253255 A1) in view of BACARELLA (US 8854180 B2).
Re claim 8. MANI discloses the system of claim 1, wherein said complex includes at least one main door having a main door lock (i.e. physical facility – can include multiple doors, such as garage door, elevator door, gate, or others – FIG.1 [0029]).
However, MANI fails to explicitly disclose:
at least one apartment door having an apartment door lock, wherein said complex security system is configured for communicating with said main door lock that controls said at least one main door and said apartment door lock that controls said at least one apartment door.
BACARELLA teaches (abstract) in a similar field of invention (access control systems – FIG.1), wherein multiple doors are controlled by a system, an exterior door is first unlocked before an interior door is sub sequentially unlocked (abstract), such that one of ordinary skill in the art would understand the concept of having at least two distinct doors each having a different lock to insure safety and security of both doors (FIG.6).
in order to further protect and secure any door of MANI, such as the multiple doors of garage and other interior doors.
Re claim 17. MANI discloses (as applied to claim 1 above using the system structure of claim 1 – i.e. FIG.12) a method for providing a service to at least one customer residing in a complex, wherein access management system communicates:
at least one service providers (i.e. users) stored data using an electronic communication device having an electronic communication device application to a complex security system using an electronic communication device (FIG.3 – user can input data to user device); 
a service providers data comprising of biometric data [0028, 0031, 0040]; 
a complex comprises of at least one main door (i.e. physical facility – can include multiple doors, such as garage door, elevator door, gate, or others – FIG.1 [0029]); and 
a main door lock [0029] reading service providers biometric data (i.e. FIG.1) and comparing it to a service providers stored biometric data on a complex security system and a main door lock providing access (i.e. FIG.12) to a main door if a service providers stored biometric data [0031] on a complex security system is equal to door lock reading of service providers biometric data and the access time slot and access date are equal to the current date and time slot (i.e. FIG.1 – database containing 126).
However, MANI fails to explicitly disclose:
at least one apartment door and the complex security system is in communication with at least one door lock that controls at least one of a main door and at least one apartment door.
BACARELLA teaches (abstract) in a similar field of invention (access control systems – FIG.1), wherein multiple doors are controlled by a system, an exterior door is first unlocked before an interior door is sub sequentially unlocked (abstract), such that one of ordinary skill in the art would understand 
BACARELLA clearly suggests communication between the complex security system and at least one distinct door and corresponding door lock components to operate properly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using at least two different doors and corresponding lock access systems with communication as suggested by BACARELLA in order to further protect and secure any door of MANI, such as the multiple doors of garage and other interior doors.
Re claim 18. MANI discloses [0088] the method of claim 17, wherein said electronic communication device further includes a protocol selected from the group including Wi/FI, Zigbee, Z-Wave, Bluetooth, XHTML Basic, Nokia's XHTML Mobile Profile, and WAP by the Open Mobile Alliance.  
Re claim 19. MANI discloses the method of claim 17. 
	However, MANI fails to explicitly disclose:
	wherein said biometric data is selected from the group including a finger print, an iris scan, a palm scan and a facial recognition.
MANI explicitly teaches using biometric data to process access control functions (as indicated above).  Official notice is taken that biometric data can include various types of user inputted data i.e. finger prints, iris scans, palm scans, facial features, etc.  One of ordinary skill in the art would understand that any of these user biometric data can be obtained and processed for the purpose of identifying authorized users.
in order to properly identify authorized users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        10/21/2021